
	

113 HRES 744 IH: Expressing the sense of the House of Representatives that the Republic of Argentina’s continued participation in the Group of Twenty Finance Ministers and Central Bank Governors (G20) nations should be conditioned on its adherence to international norms of economic cooperation and the rule of law.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 744
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Posey submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Republic of Argentina’s continued
			 participation in the Group of Twenty Finance Ministers and Central Bank
			 Governors (G20) nations should be conditioned on its adherence to
			 international norms of economic cooperation and the rule of law.
	
	
		Whereas Argentina has enjoyed the privilege of membership in the Group of Twenty Finance Ministers
			 and Central Bank Governors (G20) since the formation of the G20 in 1999;
		Whereas at the first G20 Summit in 2008, leaders of the member nations committed to free market
			 principles, including the rule of law, respect for private property, open trade and investment, competitive
			 markets, and efficient, effectively regulated financial systems, which are essential to economic growth and prosperity;
		Whereas at the Pittsburgh Summit of 2009, G20 nations designated the G20 to be the premier forum for our international economic cooperation, and agreed
			 to work together to generate strong, sustainable and balanced global
			 growth;
		Whereas at the most recent Leaders’ Summit of 2013, G20 nations reaffirmed their commitment to
			 tackle money laundering and terrorism financing, and to intensify the
			 fight against corruption which is corrosive, destroying public trust, distorting the allocation of resources and undermining the
			 rule of law;
		Whereas the Republic of Argentina has consistently violated the spirit and letter of these and
			 other G20 declarations through its decision to default on its debt for a
			 second time after repeatedly refusing to negotiate with its creditors, its
			 open and repeated defiance of the judgments of United States courts and
			 personal attacks against a United States Federal judge, its failure to
			 comply with International Monetary Fund membership requirements, its
			 maintenance of stringent trade barriers that hinder United States exports,
			 its policy of expropriating the property of foreign investors, and its
			 failure to implement anti-money laundering and terrorist financing
			 measures;
		Whereas Standard & Poor’s declared Argentina in default in July 2014 for the second time in 13 years;
		Whereas the Argentine Government has passed legislation to restructure its debt beyond the reach of
			 United States law to defy and directly contravene a United States Federal
			 court injunction;
		Whereas a United States District Court Judge determined that the multiple statements the Argentine
			 Government issued asserting that the country had not defaulted in July
			 2014 were false and misleading, and ordered Argentina to cease making
			 such statements or risk being held in contempt;
		Whereas in response, Argentina launched a social media campaign attacking the United States
			 judiciary;
		Whereas the Argentine Government has intimidated foreign owned businesses that operate in
			 Argentina;
		Whereas the United States Government has determined that the trade restrictions Argentina continues
			 to maintain violate international trade rules and substantially hinder the
			 export of American goods to the Argentine Republic;
		Whereas since 2010, the Financial Action Task Force has classified Argentina as a jurisdiction with
			 strategic Anti-Money Laundering and Countering the Financing of Terrorism
			 deficiencies that pose a risk to the international financial system; and
		Whereas Argentina’s actions have downgraded its credit rating and put the economic future of its
			 citizens at risk by contributing directly to accelerated inflation in
			 Argentina of nearly 40 percent, economic stagnation, growing poverty,
			 drastically reduced imports and foreign direct investment, increasing
			 isolation from the international community, and borrowing costs nearly
			 triple that of neighboring countries that are much poorer than Argentina:
			 Now, therefore, be it
	
		That—
			(1)it is the sense of the House of Representatives that the Republic of Argentina has failed to meet
			 the responsibilities inherent to membership in the Group of Twenty Finance
			 Ministers and Central Bank Governors (G20); and
			(2)the House of Representatives calls upon the President and the Secretary of the Treasury to work
			 with
			 the governments of the G20 members to terminate the participation of
			 Argentina in the G20 until the President determines and reports to
			 Congress that Argentina has—
				(A)ended its defiance of international norms of economic relations; and
				(B)reestablished its commitment to the rule of law.
				
